[Cite as State v. Pearson, 2013-Ohio-5690.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :   JUDGES:
                                               :
                                               :   Hon. Sheila G. Farmer, P.J.
       Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                               :   Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :   Case No. 13-CA-59
                                               :
ROBERT E. PEARSON                              :
                                               :
                                               :
       Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Licking County Court of
                                                   Common Pleas, Case No. 06 CR 00714



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            December 16, 2013




APPEARANCES:

For Plaintiff-Appellee:                            For Defendant-Appellant:

KENNETH W. OSWALT                                  ROBERT E. PEARSON, Pro Se
LICKING CO. PROSECUTOR                             #A547179
20 S. Second St., Fourth Floor                     Marion Correctional Institution
Newark, OH 43055                                   P.O. Box 57
                                                   Marion, OH 43301
Licking County, Case No. 13-CA-59                                                       2

Delaney, J.

       {¶1} Appellant Robert E. Pearson appeals from the June 26, 2013 judgment

entry of the Licking County Court of Common Pleas overruling his Motion for

Resentencing. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} A statement of the facts underlying appellant’s criminal convictions is not

necessary to our disposition of this appeal.

       {¶3} On March 21, 2007, appellant entered pleas of no contest to one count of

rape pursuant to R.C. 2907.02(A)(2) and one count of aggravated burglary pursuant to

R.C. 2911.11(A)(1), both felonies of the first degree.       The trial court imposed an

aggregate prison term of fifteen years.        Appellant filed no direct appeal from his

convictions and sentences.

       {¶4} On February 25, 2008, appellant filed a “Defendant’s Sentencing

Memorandum” arguing his prison terms should run concurrently instead of

consecutively, which was opposed by appellee. On April 28, 2011, appellant filed a

“Motion to Vacate and Set Aside a Void Sentence,” also opposed by appellee and

overruled by the trial court.   On September 15, 2011, appellant filed a “Motion for

Resentencing,” opposed by appellee and overruled by the trial court on June 26, 2013.

       {¶5} Appellant now appeals from the trial court’s judgment entry overruling his

Motion for Resentencing. This case comes to us on the accelerated calendar. App.R.

11.1 governs accelerated-calendar cases and states in pertinent part:
Licking County, Case No. 13-CA-59                                                     3


             (E) Determination and judgment on appeal.

             The appeal will be determined as provided by App.R. 11.1. It shall

             be sufficient compliance with App.R. 12(A) for the statement of the

             reason for the court’s decision as to each error to be in brief and

             conclusionary form.

             The decision may be by judgment entry in which case it will not be

             published in any form.

      {¶6} One of the most important purposes of the accelerated calendar is to

enable an appellate court to render a brief and conclusory decision more quickly than in

a case on the regular calendar where the briefs, facts, and legal issues are more

complicated. Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463
N.E.2d 655 (10th Dist.1983).

      {¶7} This case will be decided with the above principles in mind.

                               ASSIGNMENTS OF ERROR

      {¶8} “I. TRIAL COURT ERRED IN NOT ADVISING OF RIGHT TO APPEAL

PURSUANT TO OHIO CRIMINAL RULE 32(B).”

      {¶9} “II. TRIAL COURT FAILED TO PROPERLY IMPOSE POST-RELEASE

CONTROL PURSUANT TO OHIO REVISED CODE 2967.28.”

      {¶10} “III. TRIAL COURT ERRED BY NOT CONSIDERING THE NECESSARY

FACTORS SET FORTH IN OHIO REVISED CODE 2929.11 AND 2929.12.”

      {¶11} “IV.    TRIAL COURT ERRED FOR FAILING TO DETERMINE THE

NUMBER OF DAYS OF CONFINEMENT OWED BEFORE SENTENCE WAS

IMPOSED.”
Licking County, Case No. 13-CA-59                                                          4


       {¶12} “V.    TRIAL COURT FAILED TO PROPERLY IMPOSE SANCTIONS

UNDER OHIO REVISED CODE 2950 PURSUANT TO OHIO REVISED CODE

2929.13(I).”

                                        ANALYSIS

                                      I., II., III., IV., V.

       {¶13} Appellant’s five assignments of error are related and will be decided

together. We note appellant never filed a direct appeal of his conviction and sentence

and appeals only from the judgment entry overruling his September 15, 2011 “Motion

for Resentencing,” in which he asserted the trial court must determine whether his

convictions were allied offenses of similar import pursuant to State v. Johnson, 128
Ohio St. 3d 153, 2010-Ohio-6314.

       {¶14} The trial court properly found appellant’s motion is barred by res judicata.

Appellant had a prior opportunity to litigate the allied-offenses claims he sets forth in the

instant appeal via a timely direct appeal from the sentencing hearing and resulting

judgment entry; his most recent round of arguments are therefore barred under the

doctrine of res judicata. State v. Perry, 10 Ohio St. 2d 175, 180, 226 N.E.2d 104 (1967).

The Perry court explained the doctrine as follows: “Under the doctrine of res judicata, a

final judgment of conviction bars the convicted defendant from raising and litigating in

any proceeding, except an appeal from that judgment, any defense or any claimed lack

of due process that was raised or could have been raised by the defendant at the trial

which resulted in that judgment of conviction or on an appeal from that judgment.” Id.

       {¶15} Finally, appellant’s arguments fail substantively.        The Ohio Supreme

Court's holding in Johnson does not apply retroactively. State v. Halliday, 5th Dist.
Licking County, Case No. 13-CA-59                                                   5

Delaware No. 11CAA1101104, 2012-Ohio-2376, ¶ 16, citing State v. Parson, 2nd Dist.

Montgomery No. 24641, 2012–Ohio–730. The new judicial ruling may not be applied

retroactively to a conviction that has become final, i.e., where the accused has

exhausted all of his appellate remedies. Id., citing Ali v. State, 104 Ohio St. 3d 328,

2004–Ohio–6592. See also, State v. Hill, 5th Dist. Muskingum No. CT11-0020, 2011-

Ohio-3644, appeal not allowed, 130 Ohio St. 3d 1439, 2011-Ohio-5883, 957 N.E.2d 301.

       {¶16} Appellant’s five assignments of error are overruled.

                                    CONCLUSION

       {¶17} The June 26, 2013 judgment of the Licking County Court of Common

Pleas is affirmed.

By: Delaney, J. and

Farmer, P.J.

Wise, J., concur.



                                        HON. PATRICIA A. DELANEY




                                        HON. SHEILA G. FARMER



                                        HON. JOHN W. WISE